Filed 12/30/14 In re Jacob T. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re JACOB T., a Person Coming Under                                B256542
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. VJ44027)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

JACOB T.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Fumiko
Hachiya Wasserman, Judge. Affirmed.
         Anthony W. Tahan, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                             ____________________
      A Welfare and Institutions Code section 602 petition filed January 14, 2014
alleged that on or about October 8, 2013, Jacob T., then 13 years old, committed
vandalism in violation of Penal Code section 594 subdivision (a). Jacob T. denied the
charge.
      At the adjudication hearing, Curtis Duran testified that he taught earth science at
Jacob T.’s high school. On October 8, 2013, he arrived at school before classes began
and as was his custom, he checked his classroom for tagging.
      Jacob T. was a student in Duran’s second period class. When second period
began, the students came in and took seats, and Duran then told them to grab their stuff
and go to the back of the room so he could seat them in new seats. Jacob T. was standing
in the right-hand corner talking and not paying attention, so Duran told him to move, and
Jacob T. moved over to the left hand side by some cabinets. Duran began to call the
students’ names one by one, and he noticed Jacob T. crouched down with his back to
Duran and facing a cabinet toward the wall. Duran thought Jacob T. was picking
something up or putting something in his backpack; he could not see what Jacob T. was
doing with his hands. When Duran called Jacob T.’s name, he got up and took a seat.
After second period, Duran patrolled the classroom and noticed the word “bitch” written
twice on the cabinet in front of which Jacob T. had been crouched down.
      Jacob T.’s father testified that although he had never discussed it directly with
Jacob T., it was an “unspoken rule” that he should not deface other people’s property.
      The defense made a motion to dismiss under In re Gladys R. (1970) 1 Cal. 3d 855,
858, 862.) The prosecutor argued that Jacob T. knew he was not supposed to deface
other people’s property and the elements of the offense had been met. Defense counsel
argued that there was no evidence that Jacob T. wrote on the wall, and that the
prosecution had not proven that Jacob T. knew his conduct was wrong. The court denied
the motion.
      Jacob T. testified that when Duran was changing the seats, he saw “skinny, skinny
writing” on the cabinet. He had gone over to the cabinet to get his backpack, but he
never wrote on it. On cross-examination, he admitted he had been upset with Duran.

                                            2
        In closing, the defense argued there was no evidence beyond a reasonable doubt
that Jacob T. wrote on the cabinet. The prosecution argued that Duran testified that he
checked the classroom every day and had done so before second period, Jacob T. had
been upset with Duran, and had crouched in front of the cabinet. The court found Duran
credible and Jacob T. not credible, found the allegation true, and sustained the petition.
The court placed Jacob T. on probation under Welfare and Institutions Code section 725,
subdivision (a) and ordered him to pay restitution.
        Jacob T. filed a timely appeal. We appointed counsel to represent him. After
examining the record, counsel filed an opening brief raising no issues and asking this
court to review the record independently. On September 25, 2014, we advised Jacob T.
he had 30 days in which to submit personally any contentions or issues he wished us to
consider. To date, we have received no response.
        We have examined the entire record, and we are satisfied that Jacob T.’s counsel
on appeal has fully complied with his responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436,
441.)




                                             3
                                    DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.


                                                JOHNSON, J.


We concur:


      ROTHSCHILD, P. J.


      BENDIX, J.*




      *   Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                            4